DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohaku et al. [JP 2015-012147] in view of Kotaro [JP 2015-095563 A.]
Kohaku et al. discloses a reactor comprising: 
- a coil [figure 1] including a pair of winding portions that are arranged side by side; 
- a magnetic core including inner core portions that are provided inside the winding portions, and an outer core portion that is exposed to the outside from the winding portions [figures 1-3]; and
- a casing [figure 3] that houses a combined member that includes the coil and the magnetic core combined with each other, wherein the casing includes: a bottom plate [40] on which the combined member is placed: and a side wall that stands on the bottom plate, wherein the side wall having different height and the outer core portion exposed from the side wall of the casing.

Kotaro discloses a reactor having a housing having side wall that has cutout portions [figure 2.]
It would have been obvious at the time the invention was made to use cutout design of Kotaro for the housing of Kohaku et al. for the purpose further exposing the magnetic core and improving heat dissipation.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohaku et al. in view of Kotaro as applied to claim 1 above, and further in view of Kohei et al. [JP 2011-071466 A.]
Kohaku et al. in view of Kotaro discloses the instant claimed invention except for a hole formed in the bottom plate.
Kohei et al. discloses a housing [figure 1] having opening on the bottom thereof for exposing outer core portions [32.]
It would have been obvious at the time the invention was made to use opening design for the housing of Kohei in Kohaku et al. in view of Kotaro for the purpose of improving heat dissipation.
Regarding claim 4, Kohaku et al. inherently discloses the magnetic core formed of composite material that contains magnetic powder and resin wherein at least a portion of the outer core portion is in contact with the inner surface of the casing/housing [figures 1-3.]
Regarding claims 5-6, the cutout portions of casing/housing [4] of Kotaro would providing explosion of the coil structure.
s 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohaku et al. in view of Kotaro as applied to claim 1 above, and further in view of Tanabe [JP 2015-170674 A.]
	Kohaku et al. in view of Kotaro discloses the instant claimed invention except for a heat dissipation member.
Tanabe discloses a housing [4] for a reactor having a bottom with a cutout/opening [46, figure 1] for exposing coil/core [figures 1 and 3]. Tanabe further discloses a heat dissipation member [6.]
It would have been obvious at the time the invention was made to include a heat dissipation member in the reactor of Kohaku et al. in view of Kotaro, as suggested by Tanabe, for the purpose of improving heat transfer/dissipation.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohaku et al. in view of Kotaro as applied to claim 1 above, and further in view of Ito [JP 2010-226138 A.]
Kohaku et al. in view of Kotaro discloses the instant claimed invention except for the coil provided with an integration resin portion.
Ito discloses a coil structure [10A-B, figures 1-2] for a reactor, wherein the coil structure including integration resin portions [20] that covered the coil structure.
It would have been obvious at the time the invention was made to use resin mold design of Ito in Kohaku et al. for the purpose of providing insulation.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837